Citation Nr: 0803534	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971.  He passed away in June 2004, and the appellant 
is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In September 2007, the appellant testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims folders.


FINDINGS OF FACT

1.  The veteran died in June 2004, at age 53; the immediate 
cause of death was listed as cirrhoses of the liver, due to 
hepatitis C infection; hepatic encephalopathy and 
hypertension were identified as significant conditions 
contributing to his death.

2.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's hepatitis C has been etiologically linked to 
his service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

The Board has considered the appellant's claim with respect 
to VA's duties to notify and assist a claimant.  The Board 
finds that the VA letter dated in October 2004 fully 
satisfied VA's duty to notify the veteran, and that any 
defect with respect to the timing of the receipt of the 
notice requirements is harmless error in the case.  38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, given the 
favorable outcome noted below, no conceivable prejudice to 
the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

For a service-connected disability to be the primary cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The June 2004 death certificate shows that the immediate 
cause of the veteran's death was cirrhosis of the liver with 
the underlying cause listed as hepatitis C.  Hepatic 
encephalopathy and hypertension were listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause.

After carefully reviewing the evidence of, and resolving all 
reasonable doubt in the appellant's favor, the Board finds 
that service connection is warranted for the cause of the 
veteran's death.  The veteran's service medical records show 
he received a blood transfusion in 1969 following an injury.  
Medical evidence of record indicates he received another 
blood transfusion after his discharge in 1972 for an 
unrelated injury.  The evidence also indicates that he 
frequently gave histories of having been an IV drug user and 
that he also had tattoos.  Although hepatitis was initially 
suspected in April 1989, the evidence is unclear as to when 
the veteran was initially diagnosed with hepatitis C.  In 
June 2006, a VA nurse practitioner, after reviewing the 
veteran's claims file, opined that it could be as likely as 
not that the veteran contracted his hepatitis C infection 
from his in-service blood transfusion.  The nurse 
practitioner further opined that it was more likely that his 
IV drug use was a more significant risk factor for his 
contracting hepatitis C, but that the in-service blood 
transfusion could not be excluded as the source of the 
veteran's contraction of the disease.  There are no other 
medical opinions of record addressing the etiology of the 
veteran's hepatitis C.  In light of the foregoing, and 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that service connection is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


